UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 20-1948


In re: KHADER KAMAL AZZOUZ; NANNETTE AZZOUZ,

                        Debtors.

----------------------------------------------------

KHADER KAMAL AZZOUZ; NANNETTE AZZOUZ,

                        Plaintiffs - Appellees,

                v.

ANNAB, INC.,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-01497-TSE-IDD)


Submitted: August 6, 2021                                   Decided: August 12, 2021


Before WILKINSON and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Craig M. Palik, MCNAMEE, HOSEA, JERNIGAN, KIM, GREENAN & LYNCH, P.A.,
Greenbelt, Maryland, for Appellant. James P. Campbell, Matthew L. Clark, CAMPBELL
FLANNERY, P.C., Leesburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Annab, Inc., appeals the district court’s order affirming the bankruptcy court’s order

sustaining the Debtors’ objection to Annab, Inc.’s, proof of claim in their bankruptcy

proceeding. We have reviewed the record as well as the briefs submitted by the parties and

we find no reversible error . Accordingly, we affirm for the reasons stated by the district

court. Azzouz v. Annab, Inc. (In re Azzouz), No. 1:19-cv-01497-TSE-IDD (E.D. Va. July

30, 2020) . We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3